DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status
Claim 1-20 have been examined. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,790,063. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-20 and claim 1-7 of US. Patent No. 10,790,063 recite the method for displaying the coefficient of variation  in the graphic user interface, stopping the functional evaluation when the coefficient of variation is above the threshold amount.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,940,437. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-20 and claim 1-7 of US. Patent No. 9,940,437 recite the method for displaying the coefficient of variation in the graphic user interface; displaying a measurement region. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-20 recite(s) a method for method of performing an objective functional evaluation of one or more physical capabilities of a person utilizing one or more pieces of equipment and a computer system configured for displaying a graphic user interface, which is within a statutory category (process). 
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claim 1 recites at least one abstract idea. Specifically, Claim 1recites the steps of: 

performing said measuring for each of the one or more physical capabilities using the one or more corresponding pieces of equipment in multiple test trials for each of the one or more capability-specific protocols of tests; 
receiving the measurements obtained from said measuring into the computer system through the coupling with the one or more corresponding pieces of equipment; displaying a measurement region in the graphic user interface; 
dynamically displaying each of the received measurements of the multiple test trials in a respective plurality of locations in the displayed measurement region of the graphic user interface; 
calculating a coefficient of variation for the multiple test trials using said received measurements; 
dynamically displaying the coefficient of variation in the graphic user interface, where the coefficient of variation represents validity or invalidity of the test trials; 
determining validity of the multiple test trials by comparing the coefficient of variation against a threshold amount; 
stopping the functional evaluation when the coefficient of variation is above the threshold amount for any of the one or more capability-specific protocols of tests, indicating invalidity. 

(b) certain methods of organizing human activity” because these limitations could be performed by the user, researcher to observe, organize, evaluate, calculate the measured data information on a piece of paper
Dependent Claim 2 expands on displaying test protocol, selecting the body regions, choosing range of motion (clams 8-16), calculating coefficient of variation for multiple test trials (claim 5-7). These steps expand the abstract idea of certain method of organizing human activities. 
2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial 
The additional limitations in claims 1-20 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a generic GUI,  server and generic network-based storage devices. And thus it does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. 
Further, the claim as a whole merely describes how to generally “apply” the concept of displaying and facilitating patient information in a computer environment (GUI). The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an objective evaluation of the patient’s physical capabilities. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 

Allowable Subject Matter Over the Prior Art 
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 
Claim 1 is directed to a method of performing an objective functional evaluation of one or more physical capabilities of a person utilizing one or more pieces of equipment and a computer system configured for displaying a graphic user interface, said method comprising the steps of: 
coupling each of the one or more pieces of equipment to the computer system; choosing one or more capability-specific protocols of tests from a database of tests; measuring one or more physical capabilities of the person utilizing one or more corresponding pieces of equipment; 
performing said measuring for each of the one or more physical capabilities using the one or more corresponding pieces of equipment in multiple test trials for each of the one or more capability-specific protocols of tests; 
receiving the measurements obtained from said measuring into the computer system through the coupling with the one or more corresponding pieces of equipment; displaying a measurement region in the graphic user interface; 
dynamically displaying each of the received measurements of the multiple test trials in a respective plurality of locations in the displayed measurement region of the graphic user interface; 

dynamically displaying the coefficient of variation in the graphic user interface, where the coefficient of variation represents validity or invalidity of the test trials; 
determining validity of the multiple test trials by comparing the coefficient of variation against a threshold amount; 
stopping the functional evaluation when the coefficient of variation is above the threshold amount for any of the one or more capability-specific protocols of tests, indicating invalidity. 
The closet prior art relates to Linial et al. (US. 4,665,928 hereinafter Linial) in view of Gagne (US. 20090005709) and further in view of Wahlbin et al. (US. 20040215494). Linial discloses range of motion measuring and displaying device. Gagne discloses range of motion measurement device and compare impairment guidelines and coefficient of variation between multiple trials. Wahlbin discloses dispaltying a representation of a human body.
However, the prior arts do not describe displaying the measurement display region and the test results display region in relation to each other, such that when there is a deficiency, the percentage of deficiency is displayed; and immediately stopping the functional evaluation when the coefficient of variation is above a threshold amount; and displaying a. test protocol selection graphical user interface comprising a pictorial image of a front side and a back side of a human body for identifying a plurality of body regions, each of said plurality of body regions, being selectable for said 
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686